Citation Nr: 0027823	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for residuals of blood 
poisoning.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for teeth removal for 
purposes of compensation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1960 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

In May 1999 the veteran's representative submitted the 
veteran's VA Form 9, "Appeal to Board of Veterans' 
Appeals."  That form indicated that the veteran did not 
desire a BVA hearing, but the statement submitted by the 
representative, in conjunction therewith, indicates that the 
veteran desired a personal hearing before an RO hearing 
officer concerning the issues on appeal.  The record does not 
indicate that the veteran has withdrawn this request or that 
he has been afforded such hearing.

The record demonstrates that the RO received no response to 
its requests to the National Personnel Records Center (NPRC), 
issued on August 25, 1998 and November 25, 1998, for the 
veteran's service medical records.  In May 1999, the veteran 
provided a photocopy of a response from the NPRC to a Member 
of Congress wherein copies of the veteran's military medical 
records were referenced as enclosed.  Attached copies of 
service medical records were provided.  The Board is unclear 
as to whether such copies constitute a complete 
representation of all available service medical records 
obtainable from NPRC.  


In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for the 
disabilities at issue.  After obtaining 
any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified which have not 
been secured previously.

2.  The RO should again contact the NPRC 
and request all available service medical 
records, to include Surgeon General 
Office records, hospital treatment 
records, and dental records, as well as 
service personnel records, for the 
veteran.

3.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.

4.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



